ORDER
By order filed on September 27, 1999, we placed petitioner Thomas J. Bieter on disability status and stayed disciplinary proceedings then pending against him. Our order provided that, upon the filing of a petition for reinstatement to active status, the stay of disciplinary proceeding would be automatically lifted. On September 6, 2006, petitioner petitioned for reinstatement to the active practice of law. Following a hearing before a panel of the Lawyers Professional Responsibility Board, petitioner has entered into a stipulation with the Director of the Office of Lawyers Professional Responsibility under which petitioner waives his rights to contest the panel’s findings of fact, conclusions of law, and recommendations, and agrees that his petition for reinstatement may be denied without further proceedings.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition for reinstatement to the practice of law of Thomas J. Bieter be, and the same is, denied. The stay on disciplinary proceedings imposed by our September 27, 1999, order is hereby reinstated.
BY THE COURT:
/s/Helen M. Meyer Associate Justice